Name: Commission Implementing Regulation (EU) 2016/895 of 8 June 2016 amending Regulation (EC) No 1290/2008 as regards the name of the holder of the authorisation of a preparation of Lactobacillus rhamnosus (CNCM-I-3698) and Lactobacillus farciminis (CNCM-I-3699) (Text with EEA relevance)
 Type: Implementing Regulation
 Subject Matter: foodstuff;  executive power and public service;  marketing;  agricultural activity
 Date Published: nan

 9.6.2016 EN Official Journal of the European Union L 152/1 COMMISSION IMPLEMENTING REGULATION (EU) 2016/895 of 8 June 2016 amending Regulation (EC) No 1290/2008 as regards the name of the holder of the authorisation of a preparation of Lactobacillus rhamnosus (CNCM-I-3698) and Lactobacillus farciminis (CNCM-I-3699) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1831/2003 of the European Parliament and of the Council of 22 September 2003 on additives for use in animal nutrition (1) and in particular Article 13(3) thereof, Whereas: (1) Danisco (UK) Ltd has submitted an application in accordance with Article 13(3) of Regulation (EC) No 1831/2003 proposing to change the name of the holder of the authorisation as regards Commission Regulation (EC) No 1290/2008 (2) concerning the authorisation of a preparation of Lactobacillus rhamnosus (CNCM-I-3698) and Lactobacillus farciminis (CNCM- I-3699). (2) The applicant claims that, with effect from 12 November 2015, Danisco (UK) Ltd has transferred the marketing rights of the preparation of Lactobacillus rhamnosus (CNCM-I-3698) and Lactobacillus farciminis (CNCM- I-3699) to STI Biotechnologie. (3) The proposed changes of the terms of the authorisation are purely administrative in nature and do not entail a fresh assessment of the additive concerned. The European Food Safety Authority was informed of the application. (4) To allow that feed additive to be marketed under the name of STI Biotechnologie it is necessary to change the terms of the authorisation. (5) Regulation (EC) No 1290/2008 should therefore be amended accordingly. (6) Since safety reasons do not require the immediate application of the amendment made by this Regulation to Regulation (EC) No 1290/2008, it is appropriate to provide for a transitional period during which existing stocks of the additive, premixtures and compound feed containing the additive may be used up. (7) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS REGULATION: Article 1 In the Annex to Regulation (EC) No 1290/2008, in the second column, the words Danisco (UK) Ltd are replaced by STI Biotechnologie. Article 2 Existing stocks of the additive, premixtures and compound feed containing the additive, which are in conformity with the provisions applying before the date of entry into force of this Regulation may continue to be placed on the market and used until they are exhausted. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 June 2016. For the Commission The President Jean-Claude JUNCKER (1) OJ L 268, 18.10.2003, p. 29. (2) Commission Regulation (EC) No 1290/2008 of 18 December 2008 concerning the authorisation of a preparation of Lactobacillus rhamnosus (CNCM-I-3698) and Lactobacillus farciminis (CNCM-I-3699) as a feed additive (OJ L 340, 19.12.2008, p. 20).